Title: From Alexander Hamilton to James McHenry, 3 May 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York May 3d. 1799

After mature reflection on the subject of your letter of the 26th. of last month; I am clearly of opinion that the President has no power to make alone the appointment of Officers to the Batalion, which is to be added to the second Regiment of Artillerists and Engineers.
In my opinion Vacancy is a relative term, and presupposes that the Office has been once filled. If so, the power to fill the Vacancy is not the power to make an original appointment. The phrase “Which may have happened” serves to confirm this construction. It implies casualty—and denotes such Offices as having been once filled, have become vacant by accidental circumstances. This at least is the most familiar and obvious sense, and in a matter of this kind it could not be adviseable to exercise a doubtful authority.
It is clear, that independent of the authority of a special law, the President cannot fill a vacancy which happens during a session of the Senate.
With great respect   I am Sir Yr.   Obedt. servt.
A Hamilton
The Secretary of War
